Citation Nr: 0015708	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  98-00 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
lumbar spine degenerative disc disease with radiculitis, 
currently evaluated as 40 percent disabling. 

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran had active service from February 1991 to November 
1994.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which, in 
pertinent part, denied an increased disability evaluation for 
the veteran's service-connected lumbar spine degenerative 
disc disease with a L4-5 herniated disc and radiculitis and a 
total rating for compensation purposes based on individual 
unemployability.  In December 1998, the Board denied an 
increased evaluation for the veteran's service-connected 
lumbar spine disability and a total disability rating for 
compensation based on individual unemployability.  The 
veteran subsequently appealed to the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims (Court)).  In September 1999, the Court 
granted the parties' September 1999 Joint Motion for Remand; 
vacated the Board's December 1998 decision; and remanded the 
veteran's appeal to the Board.  The veteran has been 
represented throughout this appeal by R. Edward Bates, 
Attorney.  


REMAND

The parties' September 1999 Joint Motion for Remand requested 
additional action which included affording the veteran an 
additional Department of Veterans Affairs (VA) evaluation in 
order to assess the current nature and severity of his lumbar 
spine degenerative disc disease.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO should request that the 
veteran provide information as to all 
treatment of his lumbar spine disability 
after January 1997, including the names 
and addresses of all treating physicians.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact the identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

2.  The RO should request that the 
veteran provide all available relevant 
evidence as to his employment history and 
current employment status.  

3.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his lumbar spine degenerative disc 
disease.  All indicated tests and studies 
should be accomplished and the findings 
then reported in the detail.  The 
examiner should identify the normal range 
of motion of the lumbar spine; the 
limitation of activity imposed by the 
veteran's lumbar spine disability; and 
any associated pain, weakness, or other 
impairment, with a full description of 
the effect of the disability upon the 
veteran's ordinary and vocational 
activities.  If there is no pain, 
weakness, instability, functional 
impairment, or other impairment, such 
facts must be noted.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiner.  The 
examination report should reflect that 
such a review was conducted.  

4.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (1999), when the 
veteran without good cause fails to 
report for examination, his claim for 
increased compensation benefits will be 
denied.  However, the Secretary of the VA 
must show a lack of good cause for 
failing to report.  Further, the VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference was 
made to the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, paragraph 
28.09(b) (3).  The RO must comply with 
all notification requirements regarding 
the duty to report and the failure to 
report for examination.  

5.  The RO should then readjudicate the 
veteran's entitlement to an increased 
evaluation for his lumbar spine 
degenerative disc disease and a total 
disability rating for compensation based 
on individual unemployability with 
express consideration of the provisions 
of 38 C.F.R. §§ 4.10, 4.16, 4.40, 4.45, 
4.59; VAOPGCPREC 36-97 and VAOPGCPREC 9-
98; and the Court's holdings in Ferraro 
v. Derwinski, 1 Vet. App. 326 (1991), 
DeLuca v. Brown, 8 Vet. App. 202 (1995), 
Gary v. Brown, 7 Vet. App. 229 (1994), 
and Friscia v. Brown, 7 Vet. App. 294 
(1995).  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claims.  



		
	J. T. HUTCHESON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


